Exhibit 10.2

EXECUTION COPY

INCREMENTAL REVOLVING LOAN ASSUMPTION AGREEMENT

THIS INCREMENTAL REVOLVING LOAN ASSUMPTION AGREEMENT, dated as of August 1, 2006
(this “Agreement”), by and among the lenders party hereto (each a “Incremental
Revolving Credit Lender” and collectively the “Incremental Revolving Credit
Lenders”), KNOLL, INC., a Delaware corporation (the “Borrower”), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of October 3, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) (capitalized terms
used but not defined herein have the meaning assigned to such terms in the
Credit Agreement), among the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto, UBS SECURITIES LLC,
as syndication agent, the Administrative Agent, UBS SECURITIES LLC and BANC OF
AMERICA SECURITIES LLC, as joint lead arrangers and joint bookrunners, and
CITIBANK, F.S.B., MANUFACTURERS AND TRADERS TRUST COMPANY and HARRIS N.A., as
co-documentation agents; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may obtain Incremental Revolving Loans by entering into one or more
Incremental Revolving Loan Assumption Agreements with the Incremental Revolving
Credit Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Incremental Revolving Loan Commitment as set forth on Schedule A annexed hereto,
on the terms and subject to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent or Arranger and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

Each Incremental Revolving Lender hereby agrees to make its Incremental
Revolving Loan Commitment and the related Incremental Revolving Loans on the
following terms and conditions:

 

1. Effective Date. The Effective Date of this Agreement shall be August 1, 2006
(the “Effective Date”).

 

2. Interest. The Incremental Revolving Loans shall bear interest in accordance
with Section 2.6 of the Credit Agreement.

 

3. Principal Payments. The Borrower shall make principal payments on the
Incremental Revolving Loans in accordance with the terms of the Credit
Agreement, with all amounts outstanding (including any accrued and unpaid
interest) payable on the Revolving Credit Maturity Date.

 

4. Voluntary and Mandatory Prepayments. Principal of the Incremental Revolving
Loans shall be reduced in connection with any voluntary or mandatory prepayments
of the Incremental Revolving Loans in accordance with Sections 2.12 and 2.13 of
the Credit Agreement, respectively.

 

5. New Lenders. Each Incremental Revolving Credit Lender that is not an existing
Lender under the Credit Agreement acknowledges and agrees that upon its
execution of this Agreement, that such Incremental Revolving Credit Lender shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder.

 

6. Credit Agreement Governs. The Incremental Revolving Loans shall be “Revolving
Loans” as defined in the Credit Agreement and, except as expressly set forth
elsewhere in this Agreement, shall be subject to all of the provisions of the
Credit Agreement and the other Loan Documents.

 

7. Borrower Representations and Warranties. In order to induce the Incremental
Revolving Credit Lenders to enter into this Agreement, the Borrower hereby
represents and warrants that the following statements are true and correct in
all material respects as of the Effective Date:

 

  a. The Borrower has all requisite power and authority to enter into and
deliver this Agreement and to perform its obligations under this Agreement, the
Credit Agreement (as amended hereby) and the other Loan Documents.

 

  b. The execution and delivery of this Agreement and the performance of the
Borrower’s obligations under this Agreement, the Credit Agreement (as amended
hereby) and the other Loan Documents have been duly authorized by all necessary
action on the part of the Borrower.

 

  c. This Agreement has been duly executed and delivered by the Borrower and
this Agreement (and the Credit Agreement, as amended hereby) constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).



--------------------------------------------------------------------------------

  d. The Consent (as defined below) has been duly executed and delivered by each
of the Guarantors and constitutes a legal, valid and binding obligation of each
Guarantor, enforceable against such Guarantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or law).

 

8. Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

 

  a. The Borrower shall deliver a certificate, dated the Effective Date and
executed by a Financial Officer of the Borrower, confirming compliance with the
conditions precedent set forth in paragraphs (b) and (c) of Section 4.1 of the
Credit Agreement as of the Effective Date.

 

  b. The Borrower shall deliver or cause to be delivered a favorable written
opinion of Willkie Farr & Gallagher LLP, counsel for the Borrower, dated the
Effective Date, together with board resolutions and other closing certificates
and documentation reasonably requested by the Administrative Agent in connection
with this Agreement and the Consent, all in form and substance reasonably
acceptable to the Administrative Agent.

 

  c. The Borrower shall deliver a certificate, dated the Effective Date and
executed by a Financial Officer of the Borrower, demonstrating compliance with
the provisions set forth in Section 2.24(c)(iii) of the Credit Agreement as of
the Effective Date.

 

  d. The Borrower shall deliver to the Administrative Agent counterparts of the
consent of the Guarantors attached hereto as Annex I (the “Consent”) executed by
each of the Guarantors.

 

9. Eligible Assignee. By its execution of this Agreement, each Incremental
Revolving Credit Lender represents and warrants that it is eligible to hold
Commitments and Loans pursuant to Section 9.4(b) of the Credit Agreement.

 

10. Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Revolving Credit Lender shall be as set forth below its
signature below.

 

11. Non-US Lenders. To the extent applicable, each Incremental Revolving Credit
Lender that is a Non-US Lender, shall promptly deliver to the Administrative
Agent such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Incremental Revolving Credit
Lender may be required to deliver to the Administrative Agent pursuant to
Section 2.19(e) of the Credit Agreement.



--------------------------------------------------------------------------------

12. Recordation of the Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Incremental Revolving Loans made by the
Incremental Revolving Credit Lenders in the Register.

 

13. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

14. Entire Agreement. This Agreement, the Consent, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof. This Agreement is a Loan
Document.

 

15. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

16. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the day and year first above
written.

 

KNOLL, INC. By:  

/s/ Barry L. McCabe

Name:   Barry L. McCabe Title:   Senior Vice President and CFO



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Charles R. Dickerson

Name:   Charles R. Dickerson Title:   Managing Director

 

Notice Address:   100 N. Tyron Street

 NC1-007-17-11

 Charlotte, NC 28255

 

Attention:  Charles R. Dickerson Telephone: 704.386.5514 Facsimile:
  704.386.3893



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director

 

Notice Address:   677 Washington Boulevard

 Stamford, Connecticut 06901

 

Attention:   Todd Capalbo Telephone:  (203) 719-5535 Facsimile:   (203) 719-3888



--------------------------------------------------------------------------------

Consented to by:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charles R. Dickerson

Name:   Charles R. Dickerson Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

TO INCREMENTAL REVOLVING LOAN

ASSUMPTION AGREEMENT

Incremental Revolving Credit Commitments

 

Name of Lender

        Amount

Bank of America, N.A.

      $ 6,000,000

UBS Loan Finance LLC

      $ 6,000,000              Total:    $   12,000,000          



--------------------------------------------------------------------------------

ANNEX I

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Agreement,
(b) acknowledges that, notwithstanding the execution and delivery of the
foregoing Agreement, the obligations of each of the undersigned Guarantors are
not impaired or affected and all guaranties given to the holders of Obligations
and all Liens granted as security for the Obligations continue in full force and
effect, and (c) confirms and ratifies its obligations under each of the Loan
Documents executed by it. Capitalized terms used herein without definition shall
have the meanings given to such terms in the Agreement to which this Consent is
attached or in the Credit Agreement referred to therein, as applicable.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of the 1st day of August 2006.

(Signature pages follow)

 

[GUARANTORS] By:  

 

Name:   Title:  